Citation Nr: 0634090	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-06 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to January 1, 2001 
for the granting of a 50 percent rating and prior to May 1, 
2003 for the granting of a 70 percent rating for post-
traumatic stress disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling, 
to include entitlement to the increased rating from the time 
of service connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran testified before the undersigned 
Veterans Law Judge in December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a recent decision by the United States Court of Appeals 
for Veterans Claims (Court), it was determined that the 
notice required by the Veterans Claims Assistance Act of 2000 
(VCAA) must apply to all five elements of a service-
connection claim, including degree of disability and 
assignment of an effective date to any award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the veteran was provided notice of the elements of a 
claim for an increased rating, the veteran was not provided 
notice regarding the evidence needed to substantiate his 
claim for an earlier effective date.  Upon remand, the 
veteran should be provided a VCAA notice letter that provides 
the veteran notice regarding the assignment of an effective 
date and a disability rating, as required by Dingess.  

In October 2004, the veteran also filed a notice of 
disagreement with the 70 percent rating assigned for the 
service-connected PTSD.  The RO never issued a statement of 
the case regarding this issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  Because this issue is inextricably 
intertwined with the issue of an effective date for the 70 
percent rating, the effective date issue cannot be decided at 
this point.  

The Board further notes that there is evidence that the 
veteran has applied for disability benefits from the Social 
Security Administration (SSA), but the record does not 
currently contain copies of any decisions or medical records 
held by SSA.  Upon remand, the RO should attempt to retrieve 
these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the 
veteran needs to be provided notification 
regarding the evidence needed to 
substantiate a claim for an earlier 
effective date.

2.  The RO should obtain copies of all 
outstanding records of treatment, VA and 
non-VA, received by the veteran for post-
traumatic stress disorder, including 
those from the Detroit VA Medical Center.

3.  The RO should contact SSA and obtain 
a copy of any decision(s) regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession.

4.  The RO should provide an statement of 
the case on the issue of a rating higher 
than 70 percent for post-traumatic stress 
disorder and provide the veteran the 
opportunity to perfect the appeal 

5.  The RO should review the issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
statement of the case and advised of the 
appropriate time limits to perfect his 
appeal.  The issues previously not 
perfected should only be returned to the 
Board if perfected.

The purpose of this REMAND is to obtain additional 
development and correct a procedural defect and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).

